DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species 7 (Figs. 73-87 and claims 1-20) in the reply filed on 08/02/2022 is acknowledged.
Election was made without traverse in the reply filed on 08/02/2022.

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/25/2020, 11/20/2020, and 08/04/2022 considered by the examiner.

Drawings
The drawings were received on 06/08/2020.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Shevitz (WO 2017/210161).

Re Clm 1: Shevitz discloses an aseptic fluid coupling (see Figs. 1a-15) comprising: a main body (3) defining a longitudinal axis (at 12), a bore (41 and the potion that holds 5), and a fluid flow path through the main body along the longitudinal axis (the pass through 41), the main body comprising: 
a front face (the face that 9 is attached to which includes 33); a termination (at 85) that is at an opposite end of the main body in comparison to the front face (see Fig. 1a); an alignment post (21); and an alignment guide (one of the holes that receives another 21) defining internal space (the internal bore space) configured to slidably receive an alignment post (see Fig. 3E) of another aseptic fluid coupling (see Fig. 3E) when two of the aseptic fluid couplings are mated together (see Fig. 3E); a seal member (5) including a portion disposed within the bore (see Fig. 3E) and a portion extending from the front face (at least from 33) around the longitudinal axis (see Fig. 3E); and a flexible membrane (9) including a portion attached to the front face (see Fig. 3F) around the seal member to block contaminants from entering the fluid flow path (see Fig. 3F), the membrane also including a tail end portion (the portion containing 73) that is at an opposite end of the membrane in comparison to the portion attached to the front face (see Fig. 5).  
Re Clm 2: Shevitz discloses wherein the alignment post extends parallel to the longitudinal axis (see Fig. 3E).  
Re Clm 3: Shevitz discloses wherein the membrane is porous such that air can pass through the membrane (see page 18, lines 10-28).  
Re Clm 4: Shevitz discloses wherein the alignment post and the alignment guide each include attachment features whereby the alignment post latches with an engaged alignment guide and the alignment guide latches with an engaged alignment post (see Fig. 3E, when the two members are mated the above structural configuration occurs/exists).  
Re Clm 5: Shevitz discloses wherein the attachment features of the alignment post includes at least one groove (37).  
Re Clm 6: Shevitz discloses wherein the attachment features of the alignment guide includes at least one flexible latch member (see Fig. 3E, when the two members (the 3s) are mated and the tip of the alignment post of the other 3 penetrates the alignment guide, then the alignment guide will include at least one flexible latch member).  
Re Clm 7: Shevitz discloses wherein the main body comprises a termination member (see Fig. 3C, the member that contains 4 and extends from 85 to 40) that includes the termination (see Fig. 3C), and wherein the termination member extends into the bore (see Fig. 3C, at 40).  
Re Clm 8: Shevitz discloses wherein the termination member snaps into engagement with other portions of the main body (snap engagement being defined as an audible sound being made to indicate an assembly of components, accordingly, when 21 is snaps into its bore the termination member can be said to have snap into engagement with 21 and 21’s mating bore).
Re Clm 10: Shevitz discloses a seal (7) disposed between the termination member and the other portions (55 and 42) of the main body (see Fig. 3E).  
Re Clm 11: Shevitz discloses wherein the termination member defines a portion of the fluid flow path (see Fig. 3E).
Re Clm 12: Shevitz discloses wherein the termination member abuts against the seal member within the bore (see Fig. 3E).  
Re Clm 13: Shevitz discloses a protective cover (7) that is releasably engageable with the main body (7 is made to or is capable of being releasably engageable with the main body).  
Re Clm 15: Shevitz discloses wherein the protective cover defines an opening (the central opening of 7) aligned with the longitudinal axis while the protective cover is engaged with the main body (see Fig. 3E).  

The following is an alternative rejection for claim 13 used to reject claim 14.

Re Clm 13: Shevitz discloses a protective cover (the 7 attached to the other 3, see Figs. 3E, 1B, and 7C) that is releasably engageable with the main body (7 is made to or is capable of being releasably engageable with the main body).  
Re Clm 14: Shevitz discloses wherein the protective cover presses two layers (9 and the other 9) of the membrane against the seal member while the protective cover is engaged with the main body (see Figs. 3E, 1B, and 7C).  
Re Clm 16: Shevitz discloses an aseptic fluid coupling (see Figs. 1a-15) comprising: a main body (3) defining a longitudinal axis (at 12), a bore (41 and the potion that holds 5), and a fluid flow path (the pass through 41) through the main body along the longitudinal axis (see Figs. 3E, 1B, and 7C), the main body comprising: a front face (the face that 9 is attached to which includes 33); an alignment post (21); and an alignment guide (one of the holes that receives another 21); a seal member (5) including a portion extending from the front face (see Fig. 3E); and a flexible membrane (9) including a portion (see Figs. 3F, 1B, and 7C) attached to the front face around the seal member (see Figs. 3E, 1B, and 7C).  
Re Clm 17: Shevitz discloses wherein the alignment guide defines an internal space (the bore inner space) configured to slidably receive an alignment post (the other 21 in the other 3) of another aseptic fluid coupling (the other 3) when two of the aseptic fluid couplings are mated together (see Fig. 3E).  
Re Clm 18: Shevitz discloses wherein a centerline of the alignment post, a centerline of the alignment guide, and the longitudinal axis are all in a same plane (see Fig. 3E).  
Re Clm 19: Shevitz discloses wherein the bore is between the alignment post and the alignment guide (see Fig. 3E).  
Re Clm 20: Shevitz discloses wherein a distance between the longitudinal axis and the centerline of the alignment post is equal to a distance between the longitudinal axis and the centerline of the alignment guide (see Fig. 3E and 3G).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shevitz (WO 2017/210161) as applied to claims 1-8 and 10-20 above.

Re Clm 9: Shevitz discloses wherein the termination member is in relation to the other portions of the main body.
Shevitz fails to disclose that the disclosed termination member is rotatable about the longitudinal axis.
Having one member separable and ratable relative to another aid in preventing the binding or mating members, to allow proper fitment in a desired location, and allows for easy assembly and disassembly of components when a component needs to the fixed or replaced, alternatively, such a structural configuration would have yielded the same predictable result of allowing a leak free joint to be assembled.
The examiner is taking Official notice that it is old and well known to have one member rotatable about the longitudinal axis of another member, for the purpose of providing a means to aid in preventing the binding or mating members, to allow proper fitment in a desired location, and allows for easy assembly and disassembly of components when a component needs to the fixed or replaced, alternatively, such a structural configuration would have yielded the same predictable result of allowing a leak free joint to be assembled.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Shevitz, to have had one member being rotatable about the longitudinal axis of another member by making the two components as separable components, for the purpose of providing a means to aid in preventing the binding or mating members, to allow proper fitment in a desired location, and allows for easy assembly and disassembly of components when a component needs to the fixed or replaced, alternatively, such a structural configuration would have yielded the same predictable result of allowing a leak free joint to be assembled.
Note: it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; US-20100230961-A1, US-20160186906-A1, US-20130207380-A1, and US-20150028586-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
09/08/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679